Citation Nr: 0709860	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, L2-3 and L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDINGS OF FACT

1.  In July 2003, the veteran's forward flexion of the lumbar 
spine measured 90 degrees before and after exercise, and the 
combined range of motion of his lumbar spine measured 240 
degrees before and after exercise.  

2.  In October 2006, the veteran's forward flexion of the 
thoracolumbar spine measured 70 degrees before and after 
exercise, and the combined range of motion of his 
thoracolumbar spine measured 225 degrees before exercise and 
200 degree after exercise.  

3.  The veteran's gait, without crutches, walker, or cane, 
generally is normal, his spine does not list to one side, and 
no examiner has found Goldthwaite's sign or abnormal mobility 
on forced motion.  

4.  No physician has prescribed bed rest for the veteran's 
low back disability and the veteran is not currently 
receiving treatment for that disability.  

5.  The veteran's left lumbar radiculopathy, which began in 
April 2006, manifests itself daily in numbness and pain down 
the veteran's left leg.  

6.  Using a scale of zero to ten, the veteran reports that he 
experiences daily pain from 3 to 7, and every six months, he 
experiences pain of 10 for several days to several weeks. 

7.  The 79-year-old veteran can not: stand for longer than 5 
minutes without having to move due to left leg pain, walk far 
distances, sit for longer than 3 hours, drive more than 4-5 
hours, or do any lifting or exercise; he had to give up golf, 
but he cared for his terminally-ill wife and cares for 
himself, travels occasionally, and has an active social life.  


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent and no 
higher from April 2006 for mild, incomplete paralysis of the 
sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.25, 4.40, 4.45, 4.71a 
and Diagnostic Code 5243,  4.124a and Diagnostic Code 8520 
(2006); 38 C.F.R. § 4.71a and Diagnostic Code 5293 (2003).   

2.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative disc disease, L2-3 and L5-S1, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.25, 4.40, 4.45, 4.71a and 
Diagnostic Codes 5003, 5010, 5235 to 5243,  § 4.124a and 
Diagnostic Code 8520 (2006); 38 C.F.R. § 4.71a and Diagnostic 
Codes 5003, 5010, 5285 to 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  Where, as here, entitlement to compensation has 
been established, but a higher initial disability rating is 
at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  As 
discussed below, such staged ratings are appropriate here 
because the veteran's condition worsened during the course of 
the appeal, so that a higher rating from April 2006 is 
warranted, whereas a rating higher than the 10 percent rating 
assigned by the RO is not appropriate before that time.  

Separate diagnostic codes (DCs) identify the various 
disabilities.  38 C.F.R., Part 4.  On appeal, to determine 
whether the disability rating should be increased, all the 
diagnostic codes for degenerative arthritis and spine 
disabilities that might permit a higher disability rating 
must be examined.  In addition, some general principles 
governing rating determinations for the musculoskeletal 
system must be addressed.  And since the spine disability 
rating criteria were amended after the veteran filed his 
April 2003 claim, both the old and the current versions must 
be examined the criteria that provides for the higher rating 
will be used.  Compare 38 C.F.R. § 4.71a (2006) (current 
version effective from September 26, 2003) with 38 C.F.R. 
§ 4.71a (2003) ("old version" in effect at time of 
April 2003 claim).  

As an initial matter, regardless of which version of the 
spine regulations are applied, some of the criteria that 
provide for a higher rating clearly do not apply in this case 
because the veteran's disability does not involve the 
fracture of a vertebra (DC 5285(2003)), ankylosis (DCs 5286-
5289 (2003)), the cervical spine (DC 5290 (2003)), or an 
injury or weakness of the sacro-iliac (DC 5294 (2003)).  See 
also General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2006) (General Spine Rating 
Formula).  Indeed, there are only three sets of criteria in 
each version of the regulations that needs to be addressed:  
the arthritis provisions that rely upon range of motion 
criteria; the muscle strain provisions; and the two methods 
of determining the evaluation for intervertebral disc 
syndrome.  

Under the current regulations, DC 5242 (2006), which governs 
degenerative arthritis of the spine, refers to DC 5003 
(general degenerative arthritis provision).  Similarly, under 
the old regulations, DC 5010 (2003), which governs arthritis 
from trauma, refers to the degenerative arthritis criteria of 
DC 5003.  DC 5003, in turn, provides that for degenerative 
arthritis established by X-ray findings, ratings are based on 
the limitation of motion criteria for the specific joint 
involved.  The veteran's degenerative arthritis has long been 
established by X-ray findings.  

The current regulations assign disability ratings on the 
basis of combined range of motion or of the forward flexion 
of the thoracolumbar spine.  A 20 percent rating is available 
for a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  38 C.F.R. § 4.71a (General Spine 
Rating Formula).  The veteran's combined range of motion 
measured 240 degrees at the July 2003 compensation and 
pension (C&P) spine examination and measured 225 degrees at 
the October 2006 C&P spine examination.  Even after exercise, 
the combined range of motion at those examinations was 240 
degrees in July 2003 and was 200 degrees in October 2006.  An 
increased disability rating is thus not warranted under the 
combined range of motion criteria.  

Nor are the results different when the forward flexion 
criteria are applied.  A 20 percent rating is available for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, and a 40 percent 
rating is available for forward flexion of the thoracolumbar 
spine 30 degrees or less.  38 U.S.C.A. § 4.71a (General Spine 
Rating Formula).  At the July 2003 examination, the veteran's 
forward flexion measured 90 degrees before and after 
exercise.  At the October 2006 examination, his forward 
flexion measured 70 degrees before and after exercise.  Since 
these measurements are greater than 60 degrees, no increased 
rating is warranted under the forward flexion criteria of the 
current regulations.  

The old regulations provide a 10 percent rating for mild 
limitation of motion, 20 percent for moderate limitation of 
motion, and 40 percent for severe limitation of motion of the 
lumbar spine.  DC 5292 (2003).  That version of the 
regulations does not define in objective terms what is meant 
by mild, moderate, or severe limitation of motion.  But the 
normal combined range of motion for the thoracolumbar spine 
is from 0 to 240 degrees and normal forward flexion is from 0 
to 90 degrees.  38 C.F.R. § 4.71a, note (2) following General 
Spine Rating Formula.  At the July 2003 examination, since 
the veteran's combined range of motion was 240 degrees and 
his forward flexion was 90 degrees, the veteran had full 
range of motion.  Those measurements do not warrant an 
increased rating.  As for the October 2006 C&P spine 
examination, the veteran's forward flexion of  70 degrees 
represents 78 percent of full motion and the combined range 
of motion measurements of 225 degrees before exercise and 200 
degrees after exercise represent 94 percent and 83 percent, 
respectively, of full range of motion.  Given that the 
diagnostic code provides for three ratings and these 
measurements do not even approach a one-third limitation of 
motion, the veteran's limitation of motion cannot be 
categorized as moderate, let alone severe.  Thus, under the 
arthritis criteria, which rely upon the range of motion 
measurements, no increased rating is warranted under either 
version of the spine regulations.  

The current regulations provide that a 20 percent rating is 
available for muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a (General Spine Rating Formula).  Under the 
old regulations, a 20 percent rating is available for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent rating is available for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation or forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  DC 5295 (2003).  

There is no medical evidence in the record of muscle strain 
to this degree.  There have been no assertions in the 
veteran's testimony or written statements, the lay statements 
submitted by others, or any examination report that the 
veteran has muscle strain that causes him to have an abnormal 
gait or spine contour.  His gait has been observed as slow.  
At the July 2005 primary care visit, the examiner noted he 
walked with a limp, whereas at the March 2005 C&P feet exam, 
the veteran's gait was without a limp.  But there have been 
no observations of listing of the whole spine to one side, 
and neither C&P examiner recorded evidence of muscle spasm.  
In his February 2005 statement, the veteran asserted that the 
finding in the January 2005 supplemental statement of the 
case that he did not have muscle spasms was incorrect.  He 
pointed out that he tries not to do anything that aggravates 
the pain and muscle spasms from golfing.  This evidence of 
muscle strain, by itself, is not sufficient to warrant an 
increased rating under the muscle strain criteria of either 
version of the spine regulations. 

Finally, although the diagnostic codes have different 
numbers, the criteria for evaluating intervertebral disc 
syndrome (IDS) are the same under the current  regulations 
and the old regulations.  Compare DC 5243 (2006) with DC 5293 
(2003).  Two alternative methods for evaluating IDS are 
provided and the one resulting in the higher evaluation must 
be used.  Under one method, IDS can be evaluated on the basis 
of the total duration of incapacitating episodes over the 
past 12 months.  The notes following the IDS schedule define 
an incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See note (1) following Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
for DC 5243 (2006); note (1) following schedule for DC 5293 
(2003).  Here, the record contains no evidence of physician-
prescribed bed rest, and the veteran admitted that he no 
longer seeks treatment for his back, so there can be no 
incapacitating episodes within the meaning of the IDS 
criteria.  

The other method of evaluating intervertebral disc syndrome 
requires combining under 38 C.F.R. § 4.25 separate 
evaluations of the syndrome's chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  Here, the veteran's chronic orthopedic 
manifestations would result in a 10 percent rating under the 
arthritis provisions, and as discussed above, no higher 
rating is warranted under either version of the spine 
regulations.  

As for neurologic manifestations, the record shows that they 
were noncompensable before April 2006.  At the July 2003 
examination, the veteran's sensory exam was normal, motor 
strength equal bilaterally, reflexes brisk bilaterally, the 
Lasegue's sign was negative, and there were no bowel or 
bladder problems.  At the October 2006 C&P spine exam, most 
neurological findings were within normal limits.  His L1-L5 
and S1 sensation was intact bilaterally, motor function 
intact bilaterally, and the deep tendon reflexes of his knees 
were intact.  The examiner noted, however, that the deep 
tendon reflexes of the veteran's ankles were weak.  He also 
reviewed several X-ray and MRI reports in the record, 
including the June 2004 MRI that indicated marked foraminal 
stenosis, especially on the left.  He recorded the veteran's 
reports that he daily experiences numbness in his left leg in 
varying degrees and time intervals during the day.  He also 
noted that the veteran has daily sharp pain down his left 
leg.  The October 2006 C&P examiner concluded that the 
veteran was experiencing left lumbar radiculopathy that had 
begun in April 2006.  He pointed out that this was a new 
problem with possible nerve involvement which causes the pain 
traveling down the left leg.  

Diagnostic Code 8520 provides the criteria for rating 
impairment of the sciatic nerve.  38 C.F.R. § 4.124a (2006).  
An 80 percent rating is available for complete paralysis, but 
four other ratings are available for incomplete paralysis of 
the sciatic nerve:  60 percent for severe, with marked 
muscular atrophy; 40 percent for moderately severe; 
20 percent for moderate; and 10 percent for mild incomplete 
paralysis of the sciatic nerve.  DC 8520.  The evidence in 
the record does not warrant a rating higher than 10 percent 
from April 2006 for mild, incomplete paralysis of the sciatic 
nerve.  Indeed, the veteran submitted no evidence about this 
new development.  And it was not severe enough to send the 
veteran for treatment.  

Yet, it is the defined and consistently applied policy of the 
VA to administer the law under a broad interpretation 
consistent with the facts, and when after careful 
consideration of all data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 
38 U.S.C.A. § 5107.  Accordingly, as part of the evaluation 
of intervertebral disc syndrome, a separate rating from 
April 2006 of 10 percent, and no higher, for mild, incomplete 
paralysis of the sciatic nerve is granted.  No increased 
rating based on neurologic manifestations of the syndrome is 
warranted prior to that time.  

The veteran's representative urges the Board to increase the 
veteran's disability rating on the basis of the general 
principles governing ratings of the musculoskeletal system.  
A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
Thus, functional loss due to pain and weakness must be 
considered in evaluating the disability because a part which 
becomes painful on use must be regarded as seriously 
disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).  And the rating should 
reflect the condition of the veteran during flare-ups.  
DeLuca v. Brown, supra.  

Here, the record shows that the 79-year-old veteran can not 
stand for longer than 5 minutes without having to move, can 
not walk far distances, can not sit for longer than 3 hours, 
and can not drive more than 4-5 hours.  He is unable to do 
any lifting or exercise.  He has stopped playing golf, which 
was his favorite activity.  The October 2006 examiner 
concluded that his functioning on a typical day is very 
limited.  

On the other hand, the record shows that he cared for his 
wife during her terminal illness, and now is able to care for 
himself.  He has traveled in the past two years to Oregon and 
to California to visit his children.  His mental health 
records show that he has an active social life.  

The veteran reports that he has flare-ups approximately twice 
per year that last between several days and several weeks.  
During those flare-ups, he has difficulty getting out of bed, 
but he is able to walk to the bathroom and back.  He 
presented no evidence of the assistance of another person 
during the periods of flare-ups. 

Notwithstanding the veteran's occasional flare-ups and 
effects his back disability has on his daily activities of 
living, no further increase is warranted.  Prior to 
April 2006, the veteran was assigned a 10 percent rating 
based on very little limitation of motion.  Indeed, until the 
October 2006 examination, the record shows that the veteran 
had full range of motion.  Thus, prior to that time, a 
10 percent rating adequately compensated the veteran for his 
loss of function due to his service-connected disability.  

As for the period from April 2006, there was very little 
evidence of the neurologic manifestations of the veteran's 
intervertebral disc syndrome, yet a 10 percent rating was 
assigned because reasonable doubt was resolved in favor of 
the veteran.  Moreover, the veteran's range of motion, even 
after exercise, was not very limited. The increased rating 
thus adequately compensates the veteran for the loss of 
function from his back and left leg radiculopathy, including 
any times of flare-ups. 

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
July 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not invite the veteran to 
send VA whatever evidence he had in his possession pertaining 
to his claim, the veteran was asked for that evidence in the 
November 2004 letter, which was mailed well before the 
November 2006 supplemental statement of the case.  Similarly, 
while the April 2003 letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection, that 
notice was provided in the June 2006 letter to the veteran.    

Neither the veteran nor his representative has raised any 
notice errors on appeal.   Moreover, the veteran submitted 
evidence to the RO and identified medical treatment records 
that the RO obtained.  Since he had a meaningful opportunity 
to participate in the adjudication process, the veteran was 
not prejudiced by the delay in receiving some required 
notice.   See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his service medical records, by obtaining the 
veteran's treatment records from VA facilities and from all 
private providers for whom the veteran provided privacy 
waivers, by conducting physical examinations, and by 
providing the veteran with an opportunity to present sworn 
testimony at a hearing before the Board.  


ORDER

A separate rating, from April 2006, to 10 percent and no 
higher, is granted for mild, incomplete paralysis of the 
sciatic nerve under Diagnostic Code 8520.  

An initial rating in excess of 10 percent for degenerative 
joint disease, L2-3 and L5-S1 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


